Case: 20-60123       Document: 00515970671            Page: 1      Date Filed: 08/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          August 9, 2021
                                      No. 20-60123                         Lyle W. Cayce
                                                                                Clerk

   Sindy Victoria Santos-Palacios;
   Melvin Yosue Maldonado-Santos,

                                                                              Petitioners,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                             Respondent.


                           Petition for Review of an Order of
                           the Board of Immigration Appeals
                                   No. A 213 130 222
                                   No. A 213 130 223


   Before Smith, Stewart, and Willett, Circuit Judges.
   Per Curiam:*
          Sindy Santos-Palacios and her minor son, natives and citizens of Hon-
   duras, petition for review of an order of the Board of Immigration Appeals
   (“BIA”) dismissing her appeal from the denial of her application for



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-60123      Document: 00515970671            Page: 2   Date Filed: 08/09/2021




                                      No. 20-60123


   (1) asylum; (2) withholding of removal; and (3) relief under the Convention
   Against Torture (“CAT”). We deny the petition.

                                           I.
          Santos-Palacios and her minor son entered the United States without
   being admitted or paroled. She conceded that she was removable but filed an
   application for asylum, withholding of removal, and protection under the
   CAT, listing her minor son as a beneficiary. She testified that she left Hon-
   duras to escape verbal and physical abuse at the hands of her former partner,
   Melvin Maldonado-Flores. She testified about escalating psychological, ver-
   bal, and physical abuse, including a 2016 choking incident. The abuse cul-
   minated in an assault in July 2017, when Maldonado-Flores dragged her from
   her brother’s home, then smashed her head against the wall and beat her with
   his fists until she fell unconscious.
          Santos-Palacios claimed that she called the police to report the abuse
   three or four times throughout her time living with Maldonado-Flores, but
   that they would either not respond or that Maldonado-Flores would leave
   before they arrived. She filed a police report after the July 2017 incident but
   fled Honduras within days of filing the report.
          The immigration judge (“I.J.”) denied Santos-Palacios’s claims for
   asylum, withholding of removal, and relief under the CAT. The BIA upheld
   that decision, finding that the first two claims failed because her proposed
   social group subject to persecution was not cognizable and that her CAT
   claim was unsuccessful because she had not demonstrated that she would be
   tortured.

                                           II.
          We review the BIA’s decision and consider the I.J.’s decision only to
   the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th




                                           2
Case: 20-60123      Document: 00515970671          Page: 3    Date Filed: 08/09/2021




                                    No. 20-60123


   Cir. 2018). “We review factual findings for substantial evidence and may not
   reverse the BIA’s factual findings unless the evidence compels it.” Gonzales-
   Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019) (internal quotation marks).
   We review the BIA’s legal determinations de novo. Lopez-Gomez v. Ashcroft,
   263 F.3d 442, 444 (5th Cir. 2001) (per curiam).

                                         A.
          “To qualify for asylum, an alien must show that he is unable or unwill-
   ing to return to and avail himself of the protection of his home country
   because of persecution or a well-founded fear of persecution on account of
   race, religion, nationality, membership in a particular social group, or politi-
   cal opinion.” Gonzales-Veliz, 938 F.3d at 224 (cleaned up). Asylum claims
   based on membership in a particular social group turn in part on “(1) whether
   a group constitutes a cognizable particular social group; (2) whether there is
   a nexus between the harm and membership in the particular social group; and
   (3) whether the government is unable or unwilling to protect the alien.” Id.
   at 228–29.
          The BIA denied Santos-Palacios’s asylum claim because her proposed
   particular social group—“Honduran women in domestic relationships who
   are unable to leave”—lacks particularity and is not considered a distinct
   social group in Honduras. To be cognizable, “a particular social group must:
   (1) consist of persons who share a common immutable characteristic; (2) be
   defined with particularity; and (3) be socially visible or distinct within the
   society in question.” Id. at 229 (citing Matter of M-E-V-G-, 26 I. & N. Dec.
   227, 237 (BIA 2014)). A proposed social group cannot be defined in a circular
   manner and must exist independently of the alleged persecution. Id. at 232.
          We recently held that the proposed particular social group “Hon-
   duran women unable to leave their relationship” is not cognizable because it
   is circular and lacks particularity. Id. Santos-Palacios’s proposed particular




                                          3
Case: 20-60123          Document: 00515970671             Page: 4      Date Filed: 08/09/2021




                                          No. 20-60123


   social group is indistinguishable. She contends that limiting her proposed
   group to women in “domestic relationships” instead of any “relationship”
   makes it sufficiently particular, but it does not. And even if it did, the group
   would still be defined by the persecution of its members and therefore would
   not be cognizable.

                                                B.
          “To qualify for withholding of removal, the alien must make the same
   showing [needed to qualify for asylum] but must establish that persecution is
   more likely than not, which is a higher bar than the well-founded fear stan-
   dard for asylum.” Id. at 224 (internal quotation marks omitted). Because the
   standard for withholding of removal is higher than the standard for asylum
   claims, “[i]f an applicant does not carry his burden for asylum, he will not
   qualify for withholding of removal.” Id. (internal quotation marks). Because
   Santos-Palacios had not satisfied her burden for asylum, her claim for with-
   holding of removal also fails.
          Relying on a Ninth Circuit case,1 Santos-Palacios contends that,
   though the burden of proof for showing the probability of persecution is
   higher for withholding-of-removal claims, the burden for meeting the
   “nexus” element is not. This reasoning is erroneous for two reasons. First,
   we have already held that “the same standard for establishing sufficient
   nexus applies to applications for asylum and applications for mandatory with-
   holding of removal.”2 Second, even assuming the standards were different,
   it would not help Santos-Palacios. She loses on her asylum claim because her



          1
              Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017).
          2
            Cortez-Ramirez v. Garland, No. 19-60553, 2021 WL 2303048, at *4 (5th Cir.
   June 4, 2021) (per curiam) (citing Shaikh v. Holder, 588 F.3d 861, 864 (2009)
   (unpublished)).




                                                 4
Case: 20-60123      Document: 00515970671           Page: 5    Date Filed: 08/09/2021




                                     No. 20-60123


   proposed particular social group is not cognizable, not because there was no
   nexus between that proposed group and her alleged harm. Therefore, even
   if the burden were to be lower for the nexus element, her withholding-of-
   removal claim still necessarily falls with her asylum claim.

                                          C.
          To establish entitlement to CAT relief, an alien must prove that it is
   more likely than not that he will be tortured with the consent or acquiescence
   of public officials if he returns to the particular country in question. 8 C.F.R.
   §§ 1208.16(c)(2), 1208.18(a)(1). The BIA denied Santos-Palacios’s claim be-
   cause (1) her abuse at the hands of Maldonado-Flores did not constitute tor-
   ture; (2) there was insufficient evidence he would torture her in the future;
   and (3) there was insufficient evidence the Honduran government would
   acquiesce to future torture. All three of those conclusions are factual findings
   reviewed for substantial evidence, meaning they can be overturned only if the
   record compels a contrary result. See Nasrallah v. Barr, 140 S. Ct. 1683, 1692
   (2020).
          The petition for review is DENIED.




                                          5